DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 8 - 14 is the prior art made of record neither shows or discloses the claim language found in claim 8, for a method for protecting medical professionals from pathogen-containing droplets being released from a patient’s respiratory system while the patient is resting on a gurney mattress, said method comprising the steps of:
A. placing a patient on a gurney mattress, and
B. placing a shield over the patient on the gurney mattress, the shield comprising:
a shield frame, 
an attachment structure connected to the shield frame, the attachment structure for connecting the shield frame to the gurney mattress, and
a transparent covering draped over the shield frame, the transparent covering for preventing patient generated pathogen-containing droplets from being inhaled by medical professionals, the transparent covering comprising at least one access hole for allowing medical professionals to access the patient.

Most notable, for a method for protecting medical professionals from pathogen-containing droplets being released from a patient’s respiratory system while the patient is resting on a gurney mattress, the method, further comprising the steps of:
C. inserting the top of the gurney mattress through the attachment structure, and 
D. reaching through the at least one access hole to access the patient, in combination with all of the other claim limitations presented, in total.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 – 7 are rejected under 35 U. S. C. 102(a)(1) as being anticipated by Akers et al. (US 7789820 B2) hereafter referred to as “Akers”.

    PNG
    media_image1.png
    559
    935
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    458
    606
    media_image2.png
    Greyscale

Regarding claim 1, Akers disclose a shield for protecting medical professionals from pathogen-containing droplets that are being released from a patient’s respiratory system while the patient is resting on a gurney mattress, said shield (patient isolation chamber, Figure 1, element 10) (column 6, lines 19 and 20) comprising:
A. a shield frame (supporting structure, Figure 16, element 230) (column 14, lines 44 - 50),
B. an attachment structure (electromechanical compartment, Figure 1, element 24) connected to said shield frame, said attachment structure for connecting said shield frame to said gurney (litter, Figure 1, element 12)  mattress (column 6, lines 42 - 45),
C. a transparent covering (wrap, Figure 1, element 20) (column 6, lines 38 - 40) (column 14, line 49) draped over said shield frame, said transparent covering for preventing patient generated pathogen-containing droplets from being inhaled by medical professionals, said transparent covering comprising at least one access hole (access port, Figure 1, element 32)  for allowing medical professionals to access the patient (column 7, lines 38 - 46).
Regarding claim 2, Akers disclose the shield wherein said shield frame is fabricated from PVC piping (column 14, lines 50 - 52).
Regarding claim 5, Akers disclose the shield wherein said transparent covering is a thin, flexible plastic sheet (column 6, lines 63 - 67  and column 7 lines 1 – 3).
Regarding claim 6, Akers disclose the shield as, further comprising double sided tape for connecting said transparent covering to said shield frame (column 6, lines 46 – 48).
Regarding claim 7, Akers disclose the shield, wherein said at least one access holes is two access holes (access ports, Figure 1, element 32) (column 7, lines 38 - 48).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 3, the prior art made of record neither shows nor suggests the shield wherein said shield frame comprises:
A.  a four-sided top frame,
B.  two four-sided side frames connected to said four-sided top frame,
C.  a four-sided front frame, connected to said two four-sided side frames, said    four-sided top frame, and said attachment structure,
D.  a three-sided rear frame, connected to said four-sided top frame and said two four-sided side frames, and
E.  a three-sided bottom frame, connected to said three-sided rear frame and said  two-four- sided side frames.
Regarding claim 4, the prior art made of record neither shows nor suggests the shield wherein said gurney mattress is inserted through said attachment structure and wherein said shield is secured by the weight of said gurney mattress and the weight of the patient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF